Citation Nr: 9918261	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing of the right ear.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of exposure to ionizing radiation.  

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1962, and from June 1963 to September 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 1980, the RO denied service connection for defective 
hearing, and for residuals of exposure to ionizing radiation, 
and so informed the veteran in June 1980.  He did not timely 
appeal, and that decision became final.  The veteran 
attempted to reopen his claims in January 1994.  In an 
October 1994 decision, the hearing officer granted service 
connection for defective hearing of the left ear.  The issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for right ear defective hearing remains on appeal 
as does the issued of whether new and material evidence has 
been received to reopen his claim of entitlement to service 
connection for residuals of exposure to ionizing radiation.  

This decision will address the issue of entitlement to 
service connection for a heart disability.  The remaining two 
issues will be addressed in the remand that follows the 
decision.  

In June 1996, the Board addressed the issues of entitlement 
to secondary service connection for a knee disability, and 
entitlement to an increased evaluation for the veteran's 
service-connected right ankle disability, and remanded the 
veteran's remaining claims to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDING OF FACT

The claim of entitlement to service connection for a heart 
disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for a heart disability 
is not well grounded, and there is no further duty to assist 
the veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for a heart disability if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 19910; 38 C.F.R. §§ 3.307, 
3.309 (1998). For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted in 
service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity: The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Service medical records show that in November 1977, May 1978 
and at separation in August 1979, the veteran had the 
following blood pressure readings, respectively: 106/90; 
138/96; and 140/98.  

Private medical records show that in May 1987, the veteran 
underwent a heart catheterization.  It was noted on his 
discharge summary that he had begun to have chest discomfort 
one week prior to admission.  Catheterization was noted to 
have shown an inferior myocardial infarction of uncertain 
age, but probably old, and unstable angina of recent onset 
caused by the stenosis in his circumflex coronary artery.  
The vessel was reported to have been successfully dilated.  
The discharge diagnosis was, unstable angina pectoris, 
secondary to coronary artery disease.  Private records show 
treatment for heart complaints from that time until the 
1990's.  On VA examination in September 1994, the veteran's 
blood pressure was 140/80, an EKG was noted to be normal and 
X-rays were also noted to be normal.  The diagnoses were 
postoperative angioplasty and coronary artery disease.  On VA 
hypertension examination that same month, it was noted that 
the veteran did not have an enlarged heart and blood pressure 
readings were as follows: sitting-130/80; lying-140/80; 
standing-138/88.  The diagnosis was, history of hypertension.  

The veteran testified at a personal hearing at the RO in 
August 1994.  He discussed his inservice symptoms as well as 
his current treatment.  A complete transcript is of record.  

A treadmill test was performed in May 1996 by a private 
physician.  It was noted that it was a symptom limited 
submaxiamal exercise tolerance test with no symptomatic or 
electrocardiographic evidence for myocardial ischemia.  The 
veteran was examined by VA in October 1996.  His blood 
pressure was recorded as 134/80 and his heart sounds were 
noted to be normal.  An EKG was reported to have shown normal 
sinus rhythm and was within normal limits; X-rays were also 
noted to be normal.  The pertinent diagnoses were: coronary 
artery disease; history of old heart attack; status-post 
angioplasty to left circumflex coronary artery; angina, 
stable, Class II-III; and arterial hypertension.  

In a January 1997 addendum, the VA examiner opined that the 
veteran's cardiac symptoms began in 1987 and he was 
discharged from service in 1979.  It was stated that 
obviously his cardiac symptoms were not related to his 
service.  

While the veteran had isolated elevated blood pressure 
readings in service and currently has cardiac complaints, the 
record as a whole fails to include any evidence of a nexus 
between the in-service findings and the current disability 
(medical evidence), and therefore the third requisite element 
for the presentation of a well grounded claim has not been 
met. Caluza v. Brown, 7 Vet.App. 498 (1995). In addition, a 
VA examiner has opined that the veteran's current cardiac 
disability is  not related to service.  Accordingly, the 
claim must be denied since it is not well grounded.

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  However, the 
evidence of record has disclosed no relationship between 
service and his current complaints.  Consequently, the claim 
must be denied as not being well-grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  The Court has recently held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  

The Board is aware of the veteran's statements and hearing 
testimony in support of his claim.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Absent evidence of any current disability which could be 
associated with service, the Board finds the claim is not 
plausible.  Therefore, the Board finds that the veteran's 
claim for service connection is not well grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of heart complaints shortly after 
service would be helpful in establishing a well-grounded 
claim, as well as medical opinion, with rationale, linking 
any current findings with the findings noted in the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a heart disability is denied.  


REMAND

The veteran contends, in essence, that the evidence submitted 
since the May 1980 rating decision is new and material, and 
that his claims for service connection should be reopened.  

The record shows that the RO in determining these issues 
applied the standards enumerated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  However, in Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998), the Federal Circuit held that the 
Court impermissibly ignored the definition of "material 
evidence" adopted by the VA in 38 C.F.R. § 3.156 and without 
sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence 
both old and new would change the outcome.  The Federal 
Circuit held invalid the Colvin test for materiality as it 
was more restrictive than 38 C.F.R. § 3.156(a).

In view of the foregoing, and to ensure that the veteran has 
not been denied due process, the claim is remanded for the 
following action:  


The RO should again review the entire 
record, utilizing the standard set forth 
in 38 C.F.R. § 3.156(a) to determine if 
new and material evidence has been 
submitted to reopen the claims.  See 
Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  If new and material 
evidence is found to have been submitted, 
the RO should proceed with any further 
appropriate development.  Thereafter, if 
any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

